Citation Nr: 1446526	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973, and from May 1974 to January 1992.  He died in May 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

In October 2012, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran died in May 2008.  His death certificate states that the cause of death was hanging, and the manner of death was noted as suicide.  No underlying cause of death was listed.  At the time of his death, the Veteran was service-connected for right inguinal hernia repair.

As noted above, the Veteran had military service from August 1969 to April 1973, and from May 1974 to January 1992.  The Veteran served in the Republic of Vietnam and received the Combat Infantryman Badge and numerous other awards.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

The appellant contends that the Veteran had a psychiatric disability, claimed as depression and/or posttraumatic stress disorder (PTSD) as a result of his combat experiences in Vietnam.  

Private medical records from Bay Area Hospital, Coos Bay dated in July 2004 show that the Veteran was seen after becoming intoxicated.  A history of drinking since the age of 17 years old was noted.  Thoughts of suicide were reported, and the Veteran was transported to a VA Medical Center (VAMC) for detox.  Treatment records from the VAMC in Roseburg, California dated in July 2004 include an Integrated Assessment Summary showing a diagnosis of alcohol dependence.  Treatment records from the VAMC in Wichita, Kansas dated from December 2004 to March 2005 document the diagnosis and treatment of alcohol dependence.  
Treatment records from St. Anthony Hospital dated in March 2008 show that the Veteran was seen for alcohol abuse.  The examiner found the Veteran to be coherent, depressed, and anxious.  On his intake form, the Veteran indicated that he had tried to commit suicide in the past.

In a March 2009 Notice of Disagreement, the appellant stated that the Veteran's suicide was related to his military service and noted that the Veteran was suffering from PTSD which was misdiagnosed as alcoholism.

A statement from a previous employer, dated in April 2009, indicated that the Veteran reported to him that he had PTSD stemming from a tour in Vietnam.  He also observed numerous mood swings in the Veteran while the Veteran was employed.

At her October 2012 Travel Board hearing, the appellant testified that the Veteran was never clinically diagnosed with PTSD.  The appellant indicated that the Veteran had been treated for depression.  The appellant and her representative believed that the Veteran had PTSD which caused his alcoholism.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that a medical opinion regarding the nature and etiology of the Veteran's psychiatric disabilities and their relationship to service and/or his death is required.  Clemons held that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim. 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, VA records, and private medical records.  The examiner should provide an opinion as to whether it was at least as likely as not that the Veteran's death was etiologically related to his military service.

The examiner should also review the Veteran's claims file to assess the nature and etiology of any psychiatric disabilities present during his lifetime.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include any depression or PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders.

The examiner is asked to express an opinion as to whether the Veteran met the criteria for depression or PTSD diagnoses during his lifetime.  If the examiner finds that the Veteran did have depression or PTSD, the examiner is also asked to express an opinion as to whether the depression/PTSD was at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, including to his combat service in Vietnam for which he was awarded the Combat Infantryman Badge and numerous other awards.

If the examiner finds that the Veteran had depression or PTSD which was etiologically related to service, the examiner is asked to express an opinion as to whether any such psychiatric disability at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed substantially or materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death.  The examiner must provide a complete rationale for any stated opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide reasons why this is so.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide a reasonable opportunity for the appellant to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



